             Case 5:16-cv-00125-gwc Document 303 Filed 08/23/19 Page 1 of 36

                                                                                           U.i.nl: ti;.lT iDUST
                                                                                          DiST'';iiiT   Ir \'IRt'iu,LiI
                                                                                                   i.:Lf il
                                   UNITED STATES DISTzuCT COURT
                                              FOR THE                                    tB!9 f,lJG     23 FH 2r E2
                                       DISTRICT OF VERMONT

 JAMES D. SULLNAN, LESLIE
 ADDISON, MLLIAM S. SUMNER, JR.,                                                                            rilEiiit
 RONALD S. HAUSTHOR, GORDON
 GARRISON, LINDA CRAWFORD, TED
 CRAWFORD, and BILLY J. KNIGHT,
 individually, and on behalf of a Class of
 persons similarly situated,

             Plaintiffs

             v.                                                           Case   No. 5:16-cv-125

 SAINT-GOBAIN PERFORMANCE                                  )
 PLASTICS CORPORATION,                                     )
                                                           )
            Defendant.                                     )

                      DECISION ON MOTION FOR CLASS CERTIFICATION
                                                      @oc. 107)

            Between   April   15 and   April 30,   2019, the court conducted hearings on two issues:

admissibility of Plaintiffs' expert reports under Daubert and Fed. R. Evid. 702, and class

certification under Fed. R. Civ. P. 23. The hearing included testimony of experts from both sides

as   well   as the admission   of extensive documentation.

            The court has previously ruled in favor of the plaintiffs on most of the Daubert issues.

(Doc. 300.) The same record provides the basis for the court's consideration of the class

certification issues. See In re Initial Public Offerings Sec. Litig.,47l F.3d24,4I (2d Cir. 2006)

('oBut even with some limits on discovery and the extent of the hearing, the district judge must

receive enough evidence, by affidavits, documents, or testimony, to be satisfied that each Rule

23 requirement has been met.")
         Case 5:16-cv-00125-gwc Document 303 Filed 08/23/19 Page 2 of 36



       Before turning to the elements of Rule 23,the court recognizes the impact of the decision

of the Supreme Court in Wal-Mart Stores, Inc. v. Dulces,564 U.S. 338 (2011). In the majority

opinion, Justice Scalia adopted the insight of law professor Richard Nagareda that

       What matters to class certification . . . is not the raising of common'oquestions"-
       even in droves-but, rather the capacity of a classwide proceeding to generate
       common answers apt to drive the resolution of the litigation. Dissimilarities within
       the proposed class are what have the potential to impede the generation of common
       answers.

Id. at350 (quoting Nagareda, Class Certification in the Age of Aggregate Proof,84 N.Y.U. L.

Rev. 97, 132 (2009)). The critical issue is not whether the pleadings define the claims in terms

common to the class members. Instead, it is whether a contention raised by the plaintiffs can be

answered in a manner that   "will resolve   an issue that is central to the validity of each one of the

claims in one stroke." Id. at350.

                                        Plaintiffs' Claims

       The court has already described the facts in detail in the pior Dauberl decision.

(Doc. 300.) In 1969 Chem-Fab Corporation ("Chem-Fab") opened a plant in Bennington,

Vermont for the purpose of applying Teflon to fiberglass cloth for use in building construction.

In 1978, the plant moved to North Bennington and continued to produce the          same product in the

same manner. Saint-Gobain purchased Chem-Fab in 2000 and continued to operate the North

Bennington plant until 2002whenit moved these operations to New Hampshire.

       The Teflon solution used in the plants was water-based. [n order to achieve proper

dispersion of the Teflon throughout the solution, an additive known as PFAS was supplied as

part of the solution. The fiberglass cloth was dipped in the solution. The wet cloth was exposed

to several stages of increasing heat to remove the water and fuse the Teflon onto the surface.




                                                    2
           Case 5:16-cv-00125-gwc Document 303 Filed 08/23/19 Page 3 of 36



         Through the use of plant records, the parties have been able to make calculations about

the total quantity of PFAS used by the Chem-Fab        facilities. There is some disagreement as to the

total quantity consumed by the plants, but in either account, the total amount of PFAS consumed

over the course of more than 30 years of continuous operation was thousands of pounds.

Plaintiffs' expert Dr. Philip Hopke calculated     a range   of 1,000 pounds per year for the

Bennington plant and as much as 7,000 pounds per year for the North Bennington plant. @x. 37

I   10.) In   a report prepared   for the Vermont Department of Environmental Conservation, the

investigators estimated annual discharges of PFOA ranging from 50 pounds (1970) to

1,351 pounds (1998 and 1999). (Ex. N, Table 5-02.) Investigators retained by the defendant

estimated annual discharges ranging from l3 pounds (1970) to 307 pounds (1998) with an

average annual discharge      of 145 pounds.   (1d.)

         The parties disagree about the fate of the PFAS within the Chem-Fab          plant. Both sides

agree that when heated, PFAS undergoes a chemical change into           PFOA. If heated to a high

enough temperafure, the PFOA degrades into its constituent parts.

         Plaintiffs' chemistry expert Dr. Hopke concluded that the PFAS underwent           a chemical

change to PFOA at the same time as the water in the Teflon solution evaporated and Ieft the plant

as water   vapor. In his opinion, the PFOA left the plant with the water vapor. This process

happened at the very early stages of manufacture and at temperatures too low to degrade the

PFOA into its constituent parts.

         Defendant's experts agree that the PFAS underwent a change to PFOA. In their view, the

PFOA remained on the fabric until the very high heat "sintering" or fusion stage of the process.

At the temperatures involved in that phase, the PFOA degraded in         a harmless   manner. In their

view, a relatively small amount of PFOA escaped from the plants.
             Case 5:16-cv-00125-gwc Document 303 Filed 08/23/19 Page 4 of 36



        The plaintiffs trace the PFOA through the air and into the groundwater through the use of

an air modeling expert (Gary Yoder) and a hydrogeologist (Donald Siegel,       Ph.D.). The defense

has introduced expert reports which criticize their methodology. The court has already found

plaintiffs' experts to be reliable for purposes of Fed. R. Evid. 702. (Doc.300.) The defense

experts contend that the source of the PFOA contamination is either the operations of other

companies in the locality, the use of common household products such as Gore-Tex clothing by

residents, or seepage from the Bennington landfill.

        Tests of private wells conducted    in20l6 in an area of Bennington and North Bennington

show elevated levels of PFOA in approximately 213 of the 606 wells tested. About half of the

contaminated wells tested above 70 parts per trillion (ppt). (The state limit for potable water is

20   ppt.)   Other wells within the area tested showed no contamination. The results of these tests,

conducted at the request of the Vermont Department of Health, are not in dispute.

        The contaminated wells are concentrated within an oval-shaped plume within arl area

which the state has designated the zone of interest and which the plaintiffs call the zone   of
contamination. The area at issue is relatively compact and compromises 15-20 square miles

within the two towns. In large part as a result of this testing and the efforts of the Vermont

Department of Environmental Conservation, Saint-Gobain has borne most of the expense          of

replacing residents' groundwater wells with municipal supply.

        Defendant's investigators-a consulting organtzation called Ban Engineering-identified

altemate sources of PFOA. The primary source was the Bennington landfill. Their report

identifies other local industries which may have used products containing PFOA. In addition,

wastewater treatment sludge was spread on fields in Bennington County. The sludge contained

PFOA. (Ex. D.) The Barr report does not attempt to calculate the quantities of PFOA (except by



                                                   4
         Case 5:16-cv-00125-gwc Document 303 Filed 08/23/19 Page 5 of 36



relative concentration in some cases) in the manner that it calculated the quantities of PFOA

emitted from the Chem-Fab plants.

       Turning to issues relating to damages, the parties agree that a claim of personal injrry

caused by exposure to PFOA should not form part of this     litigation. The proposed exposure

class excludes anyone who has a claim of personal injury.

       There are two proposed classes: property owners and people with elevated blood levels      of

PFOA.t The property owners seek only     a class damages award based on their calculation of the

average increase in cost caused by the change to municipal water. The parties disagree over

whether Plaintiff s economic expert has calculated these cost increases accurately.

       The property owners intend to bring individual claims for the diminished value of their

property due to the stigma of their location within the contaminated zone and the loss of the

resource of potable groundwater. The court has already rejected their offer of proof of class

damages for the loss of the shared resource of clean groundwater through payments to improve

water supply in Bennington.




       I ParagraphTT of the ffird   Amended Complaint (Doc. 113) defines the two classes.
The property class is defined as:

       All natural persons, whether minor or adult, including any person claiming by,
       through or under a Class Member, who have interests in real property within the
       Zone of Contamination, including, but not limited to, those persons whose private
       water supply wells have been found to be contaminated with PFOA above 20 ppt.

The exposure class is defined as:

       All persons, whether minor or adult, including any person claiming by, through, or
       under a Class Member, who, as of the time a class is certified in this case, have
       resided in the Zone of Contamination and have ingested PFOA-contaminated water
       in the Zone of Contamination and who have suffered accumulation of PFOA in the
       bodies as demonstrated by blood serum tests disclosing a PFOA level in their blood
       above the recognized background levels.
                Case 5:16-cv-00125-gwc Document 303 Filed 08/23/19 Page 6 of 36



              As class members, the exposure class seeks the cost of future medical testing to

     determine whether a member suffers from health problems such as certain cancers associated

     with exposure to PFOA. The parties disagree over whether medical monitoring is an appropriate

     legal remedy in any lawsuit as well as whether Plaintiffs can establish causation between PFOA

     and adverse health consequences.

              With these claims and issues in mind, the court turns to the question presented by Dukes,

     which is whether these claims are likely to generate common answers justiffing class action

     certification.

                                                 Elements of Rule 23

I.         Rule 23(a)   -   Prerequisites

              In order to certiff a class, the court must consider all four sub-parts of Rule 23(a) and the

     relevant parts of Rule 23(b). The burden is on the plaintiffrepresentatives to satisff each

     element. Amchem Prods., Inc. v. Windsor,52l U.S. 591,614 (1997); Caridad v. Meno-North

     Commuter R.R., 191 F.3d 283,291 (2dCir. 1999) (ovemrled on other grounds by Inre            IPO,47l

     F   .3d 24 (2d Cir. 2006)). In seeking to conduct a rigorous analysis of each requirement of Rule

     23,the court considers both the complaint and the evidence placed before the court through

     expert reports and other documents establishing the facts in the case. Id. at292 (plaintiff must

     make some showing beyond the allegations of the complaint).

              A.        Rule 23(a)(1)   -   Numerosity

              The requirement of numerosity distinguishes potential class actions from individual

     claims involving small groups of parties which can be resolved through joinder and

     consolidation.




                                                          6
         Case 5:16-cv-00125-gwc Document 303 Filed 08/23/19 Page 7 of 36



       In this case, plaintiffs allege that 2,150 properties lie within the zone of contamination

and that 8,342 residents are potentially affected. Defendant neither objects to these calculations

nor makes any specific arguments on the numerosity element. The court is satisfied that the

class is sufficiently numerous to support certification and that   it is not so large as to prevent fair

and expeditious treatment of the claims.

       B.         Ascertainabitity

       Although not expressed in Rule 23, courts have recognized the necessity of an objective

method of ascertaining who is a member of the class.           Manual   for Complex Litigation
                                                        ^See


5 21222 (4th ed. 2004) ("Although the identity of individual class members need not be

ascertained before class certification, the membership of the class must be ascertainable.').

       In principle, determining who is in each of the two classes is not complicated.

Membership in the proposed exposure class depends upon three criteria: residence in the zone              of

contamination, consumption of water containing PFOA, and elevated blood senrm levels             of

PFOA. Following notice, people who choose to pursue medical monitoring will have to provide

proof that they have lived within the zone, that they drank contaminated well water, and that they

have elevated PFOA levels established through a blood test. The parties have not addressed the

issue of notice   directly. Defendant argues that it poses an unmanageable problem. The court

notes that the PFOA controversy has received publicity within Bennington County already.              A

combination of mailings to property taxpayers, media publication and an appropriate website,

amplified by the small talk which occurs in Vermont towns, may reasonably be calculated to

provide notice of the formation of the classes.

       Membership in the proposed property class may require some sharper definition. As the

case has developed, there are two types of claims: increased water costs and loss of property
           Case 5:16-cv-00125-gwc Document 303 Filed 08/23/19 Page 8 of 36



value through stigma. Claims for increased water costs are limited to people who have moved

from wells to public supply and can prove in an individual case that their costs have risen.2

These are owners and possibly some tenants. They do not include guests or people passing

through. Claims for loss of property value would belong to owners.

        The court and the parties are assisted in ascertaining who is in these two classes by the

localized nature of the claim. It concems portions of two towns located within a few miles          of

two plants which were known to use large quantities of PFOA. The contamination has already

received a great deal of local press coverage. Establishing who qualifies for each class     will

require organizational work. It will not be difficult conceptually.

        C.     Rute 23(a)(2)    -   Questions of Law and Fact Common to the Class

       As in Duke,t, commonality lies at the core of the dispute over certification. From the

defendant's perspective, differences among class members overwhelm any common issues.

These include varying degrees of PFOA contamination in homeowners' wells and differences in

age, health, and   life experience among individuals. Plaintifls respond that it is primarily

common issues going to liability for which they seek certification:

       Plaintiffs seek class certification of Defendant's liability for their common law
       property claims: nuisance, trespass, strict liability, and negligence. With the
       exception of the named Plaintiffs, who will prove their individual property
       damages-loss in property values, Ioss of use and enjoyment of their property, and
       annoyance, upset, aggravation and inconvenience from living and owning property
       in the Zone of Contamination--during the class trial, Plaintiffs intend to prove the
       property-based damages of the individual putative class members at a later stage of
       the litigation.


       2
         The court is not blind to the possibility that there may be very few people in the
"increased cost" class. In the history of public water supply, few people have chosen to
disconnect their public source and return to a drilled well. The impediment to public water is
most frequently the cost of connection, not the quarterly water bill. And the cost of maintaining
and operating a well, a pump and a pressure tank can be high. But, looking ahead to a later
section of this decision, these are matters for individual proof after the class portion of the case is
concluded.
            Case 5:16-cv-00125-gwc Document 303 Filed 08/23/19 Page 9 of 36




(Doc. 237 at 9.) In the case of the medical monitoring claim, Plaintiffs point to the common

elements of elevated PFOA levels in blood and a common increase in the risk of contracting a

disease in the    future. (Id. at 16-17.) The court will consider the liability and the damages or

remedy issues separately.

        The commonanswers to questions of liability concern Chem-Fab and Saint-Gobain's

role in causing the increase in PFOA contamination within the zone. A common answer to the

liability   issues might be:

              o   Chem-Fab caused the increased level of PFOA through unregulated discharge          of

                  PFOA into the atmosphere for 30 years.

Or, alternatively:

              o    Some source other than Chem-Fab is responsible for the elevated levels of PFOA

                  within the zone of contamination.

        The proof offered to reach these answers may involve complex issues of chemistry, air

modeling, and hydrogeology, but the answers are common to all property owners and residents

within the contamination zone. Within the range of environmental contamination cases, this one

is simpler than most. A single industrial process operated for three decades by one corporation

and its successor is claimed to be the source of an unusual chemical. The claim of contamination

is limited to parts of trvo towns in the same state. It is concentrated in an area of a few square

miles which both parties and the state regulators have mapped in detail. The defenses that PFOA

is ubiquitous in trace amounts or that another company or the landfitl is the true source apply

with equal force to all class members.

         The common answers concerning damages are not as easy to see. Plaintiffs have already

removed most property-based damage claims from the class action. The court has excluded the
        Case 5:16-cv-00125-gwc Document 303 Filed 08/23/19 Page 10 of 36



remedy of a special payment to one of the municipal water authorities from the case. All that

remains for the property claim is the claim that the average cost of water goes up for people on

municipal supply. Assuming liability, the issue becomes: how much should each class member

receive to compensate for this increased cost? Using the Dukes formulation, a corlmon answer

is not available:

       o   A class member's damages depend upon the depth and expense of his or her well

           water supply, the cost of metered water, and his or her annual usage. The amount         of
           these damages   will vary from   one household to another.

        The award of damages to a class on the basis of evidence about average or projected data

is generally error. The average is by definition incorrect to some degree in every case.

Awarding average damages unfairly prevents the defendant from challenging each claim in

court. But in this case, there is no need to use an average calculation for the property class. The

class members already have individual property claims which they may seek to adjudicate on an

individual basis. The plaintiffs already intend to try these claims as individuals. At the same

time that each class representative presents an individual claim for loss of property value, he or

she can present an individualized claim for the added cost of metered    water. These loss of value

claims are going to be heard in any event in individual trials, and there is no justification for

attempting to impose class treatment on individual claims of increased water bills.

        The medical monitoring claim is the only class claim presented on behalf of the exposure

class. It presents an easier case for commonality. The common features of the proposed class

are elevated PFOA blood levels, residence     within the zone of contamination, and no claim of

injury or illness due to PFOA. In other words, the proposed class members show evidence of

contamination of their blood without current symptoms of illness. In resolving this claim,



                                                  l0
        Case 5:16-cv-00125-gwc Document 303 Filed 08/23/19 Page 11 of 36



common proof as to the strength of the causal connection between PFOA exposure and future

illness is likely to provide corrmon answers. The answer after trial could be:

       o   The causal connection is strong and asymptomatic people exposed to PFOA           will

           benefit from medical monitoring and early detection of illness.

Or the answer after trial could be:

       o   There is insufficient proof of a causal connection between exposure to PFOA and the

           onset of any illness. In addition, ordering additional tests and other forms of scrutiny

           will make   some individuals worse through false test results and undue anxiety.

Both of these are comrnon answers, applicable to all class members. Unlike an impermissible

personal injuty class, the exposure class members are similar because of the absence of current,

relevant symptoms. In this sense, they share a corrunon experience.

       D.      Claim-Splitting Concerns

       The court now addresses the claim-splitting arguments raised by Defendant in several

contexts, including commonality. It also has application to typicality under Fed. R. Civ. P.

23(a)(3) and adequacy of representation under Fed. R. Civ. P.       23(i@). The court will   address

these different aspects of the issue here in a single discussion.

       The concern raised by the defense is that under longstanding principles of res judicata, a

final judgment extinguishes future claims arising out of the same transaction or events.

See Restatement   of Judgments (Second) $ 24(1) ("When a valid and final judgment rendered in

an action extinguishes the plaintifPs claim pursuant to the rules of merger or bar, the claim

extinguished includes all rights of the plaintiff to remedies against the defendant with respect to

all or any part of the transaction, or series of connected transactions, out of which the action

arose."). These principles apply to class members as well as individual litigants.



                                                  l1
        Case 5:16-cv-00125-gwc Document 303 Filed 08/23/19 Page 12 of 36



       In this case, the exposure class may include individuals who will develop cancer and

other conditions as a result of ingesting PFOA. Indeed, some named plaintiffs aheady suffer

from high blood pressure and elevated cholesterol levels which are conditions allegedly

associated with exposure to PFOA (as well as age, diet and a host of other factors). In

Defendant's view, under principles of merger, entry of a final judgment orderin g arly relief to the

exposure class would prevent a class member from suing for personal irrjury in a later individual

action. This prohibition against filing more than one lawsuit concerning different aspects of the

same controversy is often referred to as a rule against'oclaim-splitting."

       The rule against successive lawsuits is not absolute. Prior to modern pleading standards

and the adoption of the Federal Rules   of Civil Procedure, parties were perrnitted to file sequential

lawsuits asserting different forms of action. With modern pleading, parties are required to assert

all possible claims arising from the same transaction or risk the effect of merger or bar. But

"[w]hile the [prior] judgment precludes recovery on claims arising prior to its entry, it cannot be

given the effect of extinguishing claims which did not even then exist and which could not

possibly have been sued on in the previous case." Lawlor v. Nat'l Screen Serv. Corp., 349 U.S.

322,327-28 (1955). A member of the exposure class who has no known symptoms of an illness

caused by PFOA has no basis on which to      file   a lawsuit for personal   injury damages.

       The Vermont legislature has provided protection against the application of res judicata

for subsequent lawsuits seeking recovery from'onoxious agents medically recognized as having a

prolonged latent development." 12 V.S.A. $ 518(b). In such cases, recovery in an earlier

proceeding will not bar a second lawsuit "unless the plaintiffin the earlier action was actually

awarded damages for the latent   injury" or had sufficient information to establish     a claim for a

specific amount of damages   . Id.   Whether PFOA qualifies as a "noxious agent" for purposes           of


                                                     t2
           Case 5:16-cv-00125-gwc Document 303 Filed 08/23/19 Page 13 of 36



$   5l80)    is an issue which   will onty arise if   someone files a second lawsuit for a personal injury.

But the statute is evidence of a policy concern, expressed by the state legislature, that claims

should not be barred by a prior lawsuit if a person could not have known of her injury

previously.

          In addressing the scope of res judicata in this case, the court also has in mind the near-

universal rejection of claims for compensatory damages for increased risk of injury due to

environmental contamination. No such claim is made in this case. There is no basis for an

argument that a personal injury plaintiff who files suit in the future has already received

compensation in the form of a past payment for injury discounted by the likelihood of actually

falling   ill.   Because the exposure claim is limited to the cost of medical monitoring, the'oclaim

splitting" concern is that a later-filing plaintiff could have made       a personal   injury claim today

and did    not. This concern has led to the denial of certification by some courts and requires

consideration here.

          In In re MTBE Products Liability Liligation,2Og F.R.D. 323 (S.D.N .Y.2}O2),the trial

judge addressed the claim-splitting issue in a proposed class action against twenty oil company

defendants brought by class representatives in four of the nation's largest states (New York,

Florida, California and Illinois). Among many reasons the court offered for denying certification

was the potential conflict between absent class members with personal injury claims and the

class representatives who sought only injunctive relief at the class stage of the litigation.

(Individual damage claims were reserved for later.) As here, the court analyzed,the issue as one

of adequacy of representation.

          The court began by recognizingthat in the civit rights context, "courts generally allow

plaintifts in class actions to sue for injunctive relief on behalf of the class and then bring



                                                         t3
          Case 5:16-cv-00125-gwc Document 303 Filed 08/23/19 Page 14 of 36



damages claims in subsequent individual actions     ."   Id. at 339. The judge recognized that o'most

courts would probably extend the general rule developed in civil rights cases to tort classes."       1d.


Nevertheless, the judge relied on a series of cases involving tobacco, MTBE and other products

which held that the reservation of personal injury and damage claims may not be enforced in a

later case. See Thompson v. Am. Tobacco Co., 189 F.R.D. 544, 550 (D. Minn. 1999) (ooThus,

even   if the Court permits the reservation of issues in this case, whether   a subsequent court would

honor such a reservation is, at best, undeterminable at this time."); Feinstein v. Firestone Tire

and Rubber Co.,535 F. Supp. 595,606 (S.D.N.Y. 1982) ("But that improvement fof limiting

class claims to breach of an implied warranty arising out of purchase of tires] . . . was purchased

at the price of presenting putative class members   with significant risks of being told later that

they had impermissibly split a single cause of action."); Millett v. Atl. RichJield Co., No. Civ.A.

cv-98-555 , 2000 wL 359979, at *9 (Me. super. ct. Mar. 2, 2000) ("Moreover, there is a

significant risk that any subsequent lawsuits filed by these class members against the defendant

in this action would be barred by res judicata."); Small v. Lorillard Tobacco Co.,679 N.Y.S. 2d

593,601 (N.Y. App. Div. 1998) (smokers who sued for repayment of the cost of their cigarette

"will preclude all New York smokers' chances of bringing potentially more lucrative        damages

claims for personal injury and emotional distress from nicotine addiction"). As these cases

demonstrate, the existence of a conflict of interest depends upon an assessment today of whether

a second court in the future would apply res judicata principles to bar a claim of personal injury.

         The court discounts the likelihood of a res judicata bar for personal injury claims in this

case   for several reasons. First, the only reliefsought on behalfofthe exposure class is

injunctive. The class representatives seek an order from the court requiring the defendant to pay

future costs of medical monitoring in an effort to reduce future injury. The claim is entirely



                                                   t4
            Case 5:16-cv-00125-gwc Document 303 Filed 08/23/19 Page 15 of 36



prospective and seeks no money damage award. As the court recognized in In re           WBE,    class-

wide injunctive relief does not generally bar subsequent damage claims. See Hiser v. Franklin,

94 F.3d 1127, 1291 (9th     Cir. 1996); Fortner v. Thomas,983 F.2d 1024, 1031 (1 lth Cir. 1993);

Norris v. Slothouber,T18 F.2d l l l6, 117 (D.C. Cir. 1983). This principle is recognized in

Wright & Miller: "So an individual who has suffered particular injury as a result of practices

enjoined in a class action should remain free to seek a damages remedy even though claim

preclusion would defeat a second action had the first action been an individual suit for the same

injunctive relief."   l8A Wright et al., Federal Practice & Procedure: Jurisdiction $ 4455.2
(3d ed.).

         Second, as a matter of Vermont substantive law, 12 V.S.A. $      5l20)   may well apply to

preserve a second claim for individual damages which was not previously adjudicated.

         Third, the idea that individuals will be able to sue Saint-Gobain for individual personal

injury damages is highly theoretical. The cost of proving through      a team   of expert witnesses that

Saint-Gobain is the source of the PFOA contamination is very great. The additional burden          of
proving proximate cause of injury for conditions such as kidney or prostate cancer which are

notorious for having multiple environmental and genetic causes is formidable. To date no one

has   filed such a case. The court is sensitive about the need to protect absent class members from

the preclusion of future   claims-but not   at the expense of obtaining any relief at all.

         Fourth, even the MTBE decision recognizes that class actions have a role to play in the

adjudication of environmental torts. In the context of Fed. R. Civ. P.23(b)(2), the court

recognized the appropriate role of class actions in localized settings. "Where courts have granted

Rule 23(b)(2) certification in the tort context, they have done so where a class seeks only

medical monitoring and where a single actor or few actors have caused a discrete accident or



                                                   15
          Case 5:16-cv-00125-gwc Document 303 Filed 08/23/19 Page 16 of 36



contamination of an isolated geographic area." In re MTBE,209 F.R.D. at342. The court is

satisf,red that claim   splitting is not   a barrier   to class certification because the limited, injunctive

relief sought by the exposure class is unlikely to bar a subsequent claim for personal injury.

         With the departure of the claims for community-wide utility improvements as well                as the

claims for average increases in water costs, the property class is limited to a determination            of
liability. From the outset, the exposure class has been limited to a determination of liability plus

the remedy of medical monitoring. As the case to be tried becomes more narrow and focused,

the prospect of a conflict within the class diminishes.           All property owners   have the same interest

in establishing liability for potential property losses, whether they pursue these claims or not.

All   persons demonstrating exposure to PFOA have the same interest in obtaining access to

medical testing, whether they choose to make use of it or not. These are corunon interests which

are free of potential   conflict.

         E.      Rule 23(a)(3)      - Typicatity
         The requirement of typicality is primarily concemed with the problem of conflicts              of
interest. "[The] 'typicality' requirement attempts to ensure that the representative parties'

(named    plaintiffs') interests are substantially aligned with those of absent class members."

5 James Wm. Moore et al., Moore's Federal               Practice-Civil $ 23.24t11 (2019). In this case, the

representative parties' claims are entirely typical of the remainder of the exposure and property

class.

         The exposure class consists of asymptomatic individuals with elevated PFOA blood

levels. No treatment or compensation for injury is possible because these individuals have no

identifiable illness. They have only a claim of increased risk of injury and seek only medical

monitoring. The strength of their claims does not depend on individual features of their health or



                                                           t6
        Case 5:16-cv-00125-gwc Document 303 Filed 08/23/19 Page 17 of 36



the level of their exposure. The claims are typical in the sense that they are identical, both within

the group of representative plaintiffs and when compared to the larger body of individuals with

positive blood tests for PFOA and an absence of symptoms of illness.

        The defendant argues that an individual's risk of illness depends not only on his or her

exposure to PFOA-which varies in     intensity-but    also on "the individual's background risk and

general health, which vary due to the many 'considerable individual differences' acknowledged

by [plaintiff s expert] Dr. Ducatman." (Doc. 215-1at 3.) It is undeniably true that every

person's health profile, including his or her risk of developing cancer or high blood pressure

during pregnancy or any of the other conditions associated with PFOA varies. But the an$iler

for which Plaintiffs advocate does not vary from one plaintiffto the next. Plaintiffs seek only

testing and monitoring, which varies little between individuals. There are only so many tests and

medical assessments which can be ordered. With little difference irmong these, the claims for

additional monitoring are not just typical-they are essentially the same (with the exception       of
tests related to pregnancy which would never be offered to men or to women beyond

menopause.)

       Defendant also argues that certain plaintiffs already suffer from elevated cholesterol,

which is a condition associated with PFOA exposure. By middte age, many Americans suffer

from the same thing. The prevalence of this common condition does not create a meaningful

difference within the exposure class since all named plaintifts seek monitoring for the more

serious conditions such as cancer which none have today.     If   a class member already suffers   from

elevated cholesterol, she can skip the test or, more likely, receive confirmation that the condition

is still present. This is not a reason to exclude her from the class of people seeking testing for

less common conditions.




                                                 l7
        Case 5:16-cv-00125-gwc Document 303 Filed 08/23/19 Page 18 of 36



        F.     Rule 23(a)(4)    -   Representative Parties will Fairly and Adequately Protect the
                Class

        This final qualiffing factor goes both to the potential for conflicts of interest among class

representatives and the qualifications of counsel.

        Plaintiffs' counsel have formed a highly experienced consortium of national

environmental lawyers, Vermont-based environmental lawyers, and a local law firm from

Bennington. All three firms are well-respected and the individual attorneys have performed at a

very high level before this court in this case. The court has great respect for counsel on both

sides of the case. There is good reason to be confident that      Plaintiffs' counsel will fairly and

adequately protect the class as a whole.

       The class representatives are mature people who appear to have accepted their role with

patience and fonitude. They have all subjected themselves to searching discovery. No claim                 of
conflict of interest or misconduct is pressed against any one of them. None stand to gain any

special advantage through their participation in the lawsuit. They appear to be a broadly

representative group of plaintiffs who will represent the class interests fairly.

       The court has already discussed at length the reasons why differences in individual health

profiles urmong named plaintiffs do not create conflicts or a risk of inadequate representation.

On behalf of the exposure class, all seek the same      thing. No one will get special benefit from

being excluded from the high cholesterol test. Their interest in obtaining monitoring for

themselves and their fellow members is substantially the same and creates no risk that they           will
inadequately represent the class as a result of individual characteristics. Similarly, no member           of
the property class   will get a special benefit from serving   as class representative.   All   have the

same interest in proving   liability to enable subsequent damages trials on an individual basis.




                                                   18
        Case 5:16-cv-00125-gwc Document 303 Filed 08/23/19 Page 19 of 36



II.     Rule 23(b)   -   Types of Class Actions

       Turning to the Rule 23(b) analysis, the court starts with two general observations. First,

the recognition that   it is the search for common qnswers to the issues in the case directs the

court's inquiry even more strongly in the Rule 23(b) discussion. With the qualifications of the

plaintiffs as class representatives resolved, Rule 23(b) raises directly the question of what types

of cases are appropriate for class treatment. The court seeks again to focus on the nature of the

qnswers which the evidence may generate.

       Second, as the case has developed before the court,       it is clear that the positions of both

sides have strengths and weaknesses and that these are to a large degree       reciprocal. Defendant

has not yet disclosed a strong defense on   liability. To   be fair, the case has not reached a merits

determination. The defense may have additional evidence that Chem-Fab was not the source of

the PFOA contamination that it has not yet shared with the       court. But the evidence to date is that

the two Chem-Fab facilities consumed large quantities of PFOA over three decades and emitted

water vapor and other gases in quantities great enough to generate odor complaints from

residents. To date the defense has not identified a likely alternate source for airborne

contamination by PFOA. It has directed attention to the Bennington landfill as a potential source

of seepage into groundwater. It has also argued that the PFOA contamination originates in the

general persistence of background levels of contamination of       PFOA. These are issues which

apply generally to all residents within the zone of contamination.

       The plaintiffs have difficulties of their   own. Their problems are located in the damages

portion of the case. Most of the potential damage claims are not included in the class action.

Plaintiffs excluded individual personal injury damages from the class claims for legal reasons.

They made a strategic decision to exclude diminution of property value from the class portion             of


                                                    t9
            Case 5:16-cv-00125-gwc Document 303 Filed 08/23/19 Page 20 of 36



the case. The court has effectively dismissed the claims for generalized grantpayments to the

Bennington water utility and excluded the claims for increased water bills from the class action.

What remains is the class claim for medical monitoring.              All other damage claims are either
excluded from this litigation altogether (personal irrjury claims for disease caused by PFOA) or

reserved for individual damages trials (loss of value and added costs of obtaining water).

        As this discussion indicates, the class portion of the litigation has developed into an

issues class focused on whether Defendant has             liability for the increased levels of PFOA across

the zone of contamination. The court analyzes the property claim as a Rule 23(O@) issues class

because no damages claim remains triable as a class issue. The                   court analyzes the exposure

claim as a Rule 23(b)(2) claim for injunctive relief (medical monitoring) because Plaintifls seek

a court order    requiring Defendant to take specific steps to safeguard the future health of the class.

        A.        Property Class Claim-Rule 23 (c)(4)

Rule 23(c)(4) permits the court to identiff specific issues for class certification. The court must

still determine whether the requirements of F.R.Civ.P. 23(bX3) are met. Satisffing these

requirements, however, is altered by the narrowed scope of the issues, most frequently as in this

case the    liability issues, that are identified for class resolution.         See Castano v.   American

TobaccoCo.,84F.3d734,745n.2115thCir. 1996)("Theproperinterpretationoftheinteraction

between subdivisions (bX3) and (c)(a) is that a cause of action, as a whole, must satisff the

predominance requirement of (b)(3) and that (cX4) is a housekeeping rule that allows courts to

sever the common issues       for   a class   trial."); Johnson v. Nextel Communications lnc.,780 F.3d

128, 138 (2d Cir. 2015)("Common issues             -   such as liability   -   may be certified, consistent with

Rule 23, even where other issues - such as damages--{o not lend themselves to classwide

proof.").



                                                          20
         Case 5:16-cv-00125-gwc Document 303 Filed 08/23/19 Page 21 of 36



         1. Questions of Law or Face Predominate

        As noted above, Plaintiffs define the property class as:

        All natural persons, whether minor or adult, including any person claiming by,
        through or under a Class Member, who has interests in real property within the
        Zone of Contamination, including, but not limited to, those persons whose private
        water supply wells have been found to be contaminated with PFOA above 20 ppt.

(Doc.   lB   n 77 .) Plaintiffs sue on theories of nuisance, trespass, negligence, strict    liability on the

basis of ultra-hazudous activities, and statutory    liability under the Groundwater Protection Act.

(Doc. 107-l at 17.) The common element of each of these legal theories is that Chem-Fab and

Saint-Gobain were the source of contamination. Nuisance requires a showing of unreasonable

and substantial interference with use and enjoyment of property. Myrick v. Peck Elec. Co.,

2017   YT 4,n 4,204 Yt. 128, 164 A.3d 658. Trespass rests on an invasion of plaintiff            s exclusive

possession of land. John Larkin, Inc. v. Marceau,2008        VT 61, fl 8, 1 84 Yt.   207   ,959 A.2d 551.

Negligence in this case requires a showing of a duty not to contaminate, breach, causation and

damages. Strict liability effectively replaces duty and breach with strict liability for causing

harm through ultra-hazardous activities. The statutory liability under the groundwater statute

arises from unreasonable harm in altering the quality of groundwater.        l0 V.S.A.      S 1410.

        The common element in each legal theory is that liability requires proof that Chem-Fab

and Saint-Gobain were the source of the contamination.        Plaintiff s theory of the    case is that the

source is airborne particles emitted by the two plants. This theory is the same for each cause          of
action. If Plaintiffs persuade the fact-finder that the elevated levels of PFOA contamination

resulted from airborne discharge, then the damages portion of the property claim will be

determined by individualized trials. At those trials, Plaintiffs will have to prove that they lost

property value or incurred increased expenses or suffered other consequential damages due to the




                                                    2t
        Case 5:16-cv-00125-gwc Document 303 Filed 08/23/19 Page 22 of 36



airborne contamination and not for other reasons. Plaintiffs will also have to prove the quantum

of damages.

       Dividing the lawsuit into liability and damages portions solves multiple problems. The

first is practical. The airborne discharge claim depends upon three experts and is opposed by at

least as many more. The   liability   case includes principles of chemistry, air modelling and

hydrogeology. No single property owner could ever shoulder the financial burden of proving

such a case by herself.

       But the advantage is not merely pragmatic. Airborne pollution is inherently general or

"class-wide." It settles on everyone. No one can identiff the year or the stack from which his

particular contamination originated. This may give rise to difficult causation problems in cases

involving multiple defendants. It is easier when there is only one alleged source of

contamination and the contaminant is an unusual compound not found in nature.

       Individual resolution of the damages claims solves a second problem. If the defense is

that the PFOA never left the factory stacks because of the high level of heat in the treatment

process, that is a defense which is common to all plaintiffs and can be resolved through

determining the source and extent of airborne pollution. Similarly, if the defense is that PFOA is

found in all corners of the world and that the concentration in Bennington is part of the general

dispersion of the compound, that is a question which is also corrunon to all plaintiffs. These are

questions best answered through class-wide evidence.

       As in Dukes, the critical issue for certification is whether liability can be resolved through

an answer that applies to the class as a   whole. Liability depends primarily on whether Defendant

is the source of the contamination. The answer to that question may be:




                                                   22
        Case 5:16-cv-00125-gwc Document 303 Filed 08/23/19 Page 23 of 36



      o   Yes. Airborne particulate from the two Chem-Fab plants settled over the zone of

          contamination over the course of three decades and made its way into the

          groundwater. Over 30 years, the plants discharged many tons of PFOA. This

          particulate is the primary source of contamination in the plaintiffs' groundwater.

       The answer may also be:

      o   No. There was little or no airborne discharge from the Chem-Fab plants. PFOA          is

          found throughout the world and the levels of PFOA in the zone of contamination

          suggest nothing greater than the accumulation of the substance through worldwide

          distribution and the local use of household products containing traces of PFOA.

          Other sources such as local businesses or the Bennington landfill are the more likely

          sources of contamination.

Either answer is a common answer in the sense that it applies equally to all plaintiffs and their

property claims.

       The defense raises concerns that some individuals may have brought home PFOA on

their clothes after work. Others may have used household products containing PFOA such as

fabric sprays containing Teflon. But to date no one has argued that these exposures are sufficient

to contaminate groundwater. Because the property claims are tied to groundwater

contamination, allegations that residents were exposed to PFOA at work and through consumer

products do not alter the common answers about the source of the groundwater contamination.           If
the question arises in an individual case, it could be addressed as part of the individual trial on

damages. But at this point, it seems clear that the answer to how the groundwater became

contaminated lies in a common body of evidence about practices at the Chem-Fab plant.




                                                  23
            Case 5:16-cv-00125-gwc Document 303 Filed 08/23/19 Page 24 of 36



        This case is one in which generalized evidence will resolve the liability issues. The facts

put forward by the defendant do not suggest that these issues vary from one property to the next.

Put as clearly as possible, either Chem-Fab is the primary source of contamination or        it is not.

This question is fairly answered on the basis of the same evidence for all members of the

property class.




        2. Superiority of a class action

A class action on the liability issue of whether St. Gobain is liable for property claims is superior

to a series of individual claims both because of the efficiency of resolving the issue once on the

basis of the law of a single state (Vermont) and a single factual record. This case is not one in

which variations in state law or other differences between individual claims militate against class

treatment. To the court's knowledge, no one other than the named plaintiffs here has brought an

action against defendant for the alleged contamination. The cost and complexity of proving the

liability   case   for a single property are prohibitive. lnstead, this case presents an opportunity to

"achieve economies of time, effort, and expense and promote uniformity of decision as to

persons similarly situated." F.R.Civ.       P.23,Advisory Committee Notes (1966). Through

elimination of individual damages claims from the property class trial, the remaining issues lend

themselves to a common trial on        liability.

        B.          Medical Monitoring Claim        -   Rule 23(bX2)

         In approaching the issue of certifying the medical monitoring claim, the court relies

heavily on the discussion of the issue in the Manual for Complex Litigation. The Manual

distinguishes between medical monitoring relief built around a system of court-ordered testing

and those which consist of individual payments to class members. "Rule 23(b)(2) generally



                                                         24
          Case 5:16-cv-00125-gwc Document 303 Filed 08/23/19 Page 25 of 36



applies when the relief sought is a court-supervised program for periodic medical examination

and research to detect diseases attributable to the product in question."    Manualfor Complex

Litigation    5 22.74   (4th ed. 2004). Rule 23(b)(3) applies to the direct payment model. In this

case, Plaintiffs seek a court-ordered testing    program. Except for minor incentive payments,     a

payment-based program has never been proposed. Accordingly, the court           will follow

Rule 23(b)(2) in addressing the medical monitoring claim.

          The court has not ruled on the availability of medical monitoring under Vermont law.

Because so much of the case appears to turn on this issue, the court postponed deciding the

question until a full summary judgment record was available. It has been helpful to put this issue

off   as the case has   developed. As the court sees it, the summary judgment motion will have at

least two components. The first is whether the remedy is available at      all. This is a legal issue.

The second is whether the record in this case, viewed in the light most favorable to the plaintifB,

would support an order requiring medical monitoring in some form. This is a mixed question of

law and fact. These are questions for another day. In handling the class certification issue, the

court assumes that the remedy is available as a matter of law and that plaintiffls have the record

evidence to prove that medical monitoring is beneficial and otherwise appropriate.3




          3
          Because the court is not ruling today on the existence of a medical monitoring remedy
under Vermont law, the decision of the Fourth Circuit in Rhodes v. E.I. du Pont de Nemours &
Co., 636 F.3d 88 (4th Cir. 201 1), provides little guidance. In Rhodes, the court held that
individuals exposed to PFOA who had not sustained an identifiable injury or illness could not
assert common law claims for nuisance, negligence, trespass or battery despite the presence of
PFOA in their blood supply. Under West Virginia law, injury is an essential element of these
torts. Although West Virginia recognizes a separate tort for medical monitoring, the plaintiffs
had previously dismissed these claims and lacked standing to appeal the denial of certification on
the statutory medical monitoring claim. Rhodes is an important case on the question of whether
a medical monitoring claim exists under state law, but it provides no guidance on the issue of
class certification.

                                                    25
        Case 5:16-cv-00125-gwc Document 303 Filed 08/23/19 Page 26 of 36



        Rule 23(b)(2) authorizes class certification when "the party opposing the class has acted

or refused to act on grounds that apply generally to the class, so that final injunctive relief . . . is

appropriate respecting the class as a whole." Fed. R. Civ. P.23(b)(2). The rule has two express

elements: 'oActing on grounds that apply generally to the class" and "the appropriateness          of

injunctive relief." A third requirement of "cohesiveness" has developed through case law.

See Barnes v.     Am. Tobacco Co.,16l F.3d 127,143 (3d Cir. 1998) ("While 23(b)(2) class actions

have no predominance or superiority requirements,         it is well established that the class claims

must be cohesive.") Cohesiveness is another way of addressing the requirement            of

predominance of questions of law or fact common to class members. See Amchem Prods., Inc.                  v.


Windsor,52l U.S. 591,623 (1997) ("The Rule 23(b)(3) predominance inquiry tests whether

proposed classes are sufficiently cohesive to warrant adjudication by representation.").

        The court has no difficulty identifying actions by the defendant that apply generally to the

class. These actions are the alleged release of PFOA by the defendant over many years.

See Rowe v.      E.I. duPont de Nemours & Co.,No. 06-1810 (RMB),2008WL 5412912,at*ll

(D.N.J. Dec.23,2008) ('oDuPont's conduct is'generally applicable'to both classes, as DuPont

has allegedly released PFOA into the water sources used by (or at least intended for the use by)

members of both classes."). Second, medical monitoring claims are corrmonly considered to be

injunctive claims for purposes of Rule 23(b)(2) when the relief sought is court-ordered

monitoring   .   See Barnes,   16l F.3d at 132 ("Plaintiffs   seek the establishment of a court-

supervised program through which class members would undergo periodic medical examinations

in order to promote the early detection of diseases caused by smoking. This portion of plaintiffs'

request is the paradigmatic request for injunctive relief under a medical monitoring claim.")




                                                     26
        Case 5:16-cv-00125-gwc Document 303 Filed 08/23/19 Page 27 of 36



        Courts have denied claims for medical monitoring on cohesiveness grounds. In Rowe,

for example, the district court rejected certification in a case involving ground water

contaminated by PFOA which is very similar in many respects to the present case. The court

applied New Jersey law, which provided for medical monitoring upon proof of significant

exposure to PFOA, toxicity, risk of serious disease, increased risk to the class members, the

positive value of early diagnosis, and testing different from regular care. The court found that

"thtee of these elements could be proven by common evidence-namely, the toxicity of PFOA,

the seriousness of the diseases caused by PFOA exposure, and the value of early diagnosis           of
these diseases." Rorre, 2008   WL 5412912, at* I l.    Because the proposed class members lacked

evidence of significant exposure to PFOA, their projected and estimated exposure levels were

insufficient "to show that significant exposure can be proven on a class-wide basis." Id. at*16.

Because the exposure was only estimated, plaintiffs were unable to identify when plaintiffs

"suffered an actual increased risk of disease in order to merit recovery in the form of medical

monitoring." Id. at *18.

        The factor which distinguishes the present case from Rowe is that the plaintiffs in this

case have already undergone blood serum testing for     PFOA. Unlike        the Rowe   plaintiffs, the

proposed class consists of individuals with elevated blood serum levels. The court in Rowe

sharply criticized the use of a risk model in place of actual testing. See id. at *74 ("Plaintiffs

could have conducted blood serum tests of the proposed class members to determine whether

they indeed have elevated levels of PFOA above the general population, which is useful in

determining historical exposure."). In contrast, in this case the exposure class includes only

people who have PFOA tests above background levels. In a very concrete sense, the members                of
the proposed class are similarly situated by virtue of their lab results.




                                                  27
           Case 5:16-cv-00125-gwc Document 303 Filed 08/23/19 Page 28 of 36



      The court turns again to the issue of common answers. For purposes of medical

monitoring, these answers might be:

      o     An elevated PFOA test is an important indicator of an increased risk of certain

            cancers, liver disorder and other conditions.

An altemative answer might be:

      o     There is no meaningful correlation between an elevated PFOA test and future disease.

These are merits questions, but the answers do not vary based on individual differences among

subjects. These answers which are derived from population data rre common to all class

members who are not known to have disease.

       Similarly,    a   trial would provide other common answers:

       .    The PFOA test itself is sufficiently unusual that it is not readily available through an

            existing primary care relationship. The subsequent increased scrutiny differs

            significantly from what every other patient of the same age would receive.

Or, alternatively:

       .    The PFOA test is clinically meaningless because the great majority of patients are

            already monitored for liver function, high cholesterol, cancer and the other conditions

            associated with PFOA.

As this discussion illustrates, these are "cohesive" answers which apply to patients generally.

        The court is not persuaded by Defendant's assertion that people vary greatly and that as a

consequence, no plan for medical monitoring is feasible. The members of the proposed class are

obviously all different, but they are similar in the respects that matter for purposes of the claim.

None are known to have the diseases associated with PFOA. (There would be no purpose in

monitoring a person actually suffering from the illness at issue.) All have elevated PFOA levels.



                                                    28
            Case 5:16-cv-00125-gwc Document 303 Filed 08/23/19 Page 29 of 36



All   can   identiff   a   time when they ingested well water within the zone of contamination. The

court is satisfied that their claim for injunctive relief in the form of a medical monitoring order is

sufficiently cohesive as to meet the criteria of Rule 23(b)(2).



III.        Other Defense Arguments Against Certification
            The court turns now to some of the specific arguments raised by Defendant. Several        of

these concern potential differences among class members which threaten the similarity of their

positions.

            A.     Other Exposure to PFOA

            It is probable that some class members were exposed to PFOA through their work or in

some other way unrelated to drinking well water from the zone of contamination. PFOA was

commonly used for about 50 years in many industrial applications. Some members of the

proposed class may have been employed at Chem-Fab.

            The presence of other contributing causes is generally not a defense under conventional

tort principles. In an individual case of nuisance, the likelihood that other sources may have

contributed to contamination does not bar recovery. See Restatement (Second) of Torts $ 840E

(1979) ("Except as it may affect the character of the locality, the fact that other persons

contribute to a nuisance is not a bar to the defendant's liability for his own contribution.").

Defendant remains free to prove that its contribution was negligible in amount or otherwise

inconsequential. But the presence of another potential source such as workplace exposure is

possible in the case of any case of environmental contamination. If it barred injunctive relief, the

court would be unable to order relief in virtually any case of this nature.




                                                       29
          Case 5:16-cv-00125-gwc Document 303 Filed 08/23/19 Page 30 of 36



         B.      Individual Characteristics

         Defendants correctly observe that courts have denied certification of medical monitoring

classes in cases in   which individual characteristics and behavior predominate. ln Barnes, class

treatment was denied for a million-member class of Pennsylvania smokers. One of several bases

for the ruling was that the defendants' role in exposing each class member to tobacco (causation)

as   well as defenses such as comparative negligence required individualized proof.         See Barnes,


l6l   F.3d at   14346.   These concerns are significant in the case of purposeful activity such as

smoking. They are not relevant to an environmental tort in which residents' conduct played no

role in the contamination of groundwater. Barnes also denied class certification of medical

monitoring because each smoker's monitoring needs varied on the basis of health history. "In

order to prove the program he requires, a plaintiffmust present evidence about his individual

smoking history and subject himself to cross-examination by the defendant about that history."

Id. at 146.

         The medical monitoring remedy proposed here differs from the immense classes

proposed in cases like Bornes     aurrd   Amchez. Whether   a person has an elevated   level of PFOA

can be determined through a specific test. This test is not a conventional part of primary care.

At the hearing, Plaintiffs' expert Dr. Ducatman raised questions about whether         a   primary care

physician would know where to send blood for such a test and whether a PFOA test can be

obtained at a reasonable cost for an individual. Once an elevated level is determined, the

conditions for which Plaintiffs' experts seek assessment are few in number. Blood test results

play a large role in monitoring for these conditions.

         As the court has come to understand the medical monitoring problem, the first step would

be to be offer the PFOA test to any resident, past or present, in the zone   of contamination. This



                                                    30
        Case 5:16-cv-00125-gwc Document 303 Filed 08/23/19 Page 31 of 36



will require notice, likely through publication   and a website. Building on the work of the

Vermont health department, a number of residents who have not already been tested will appear

to have blood drawn. The zone of contamination is not a large area and Benninglon and North

Bennington are small communities. Individuals who qualiff by residence, access to well water,

and elevated blood levels   will qualiff for screening that does not duplicate their current primary

care. The court has expressed skepticism about the need to establish a stand-alone clinic or

medical office when Bennington County is already served by a hospital and family physicians.

      The medical monitoring proposal raises questions which are more generalized than

individual. These include:

       o   Which residents have elevated PFOA levels?

History and individual behavior are less important than the results of a blood test offered in the

same manner to all residents.

       o   For which conditions are these residents at increased risk?

This is an issue which can only be answered through generally applicable means. There is no

test or exam that tells us whether an individual   will contract   one of these conditions. But the

increased incidence across a population can be measured.

       o   Is there anything plaintiffs can do to ameliorate the risk?

Early detection is the only course either side proposes. PFOA is no longer in use, and the plants

have closed. The well water has been replaced with uncontaminated sources. Whether early

detection is possible or beneficial is a trial issue, but it is plainly not a disqualifuing,

individualized remedy which is good for some and not others.

       o   How can plaintiffs avoid duplicating care already in place?




                                                    31
        Case 5:16-cv-00125-gwc Document 303 Filed 08/23/19 Page 32 of 36



Since testing rests in the hands of medical professionals, an explanation that the remedy is for

additional testing not routinely provided is clear enough. The remedy of additional testing is not

tailored to the relationship each class member has with his or her physician or their health history

beyond exposure to PFOA. Defendants remain free to prove that the remedy is unnecessary or

positively harmful. But these too are objections that apply to the class broadly.

       As this discussion indicates, the court is satisfied that the medical monitoring issues

presented in this case do not impermissibly involve the parties and the court in individualized

determinations in the class setting. Instead, the problem is one of public health requiring

remediation by general measures designed to apply broadly. Individuals will choose whether to

seek monitoring, but when they do the program offered     will   be the same for all.

       C.       Statute of Limitations

       The Vermont Department of Environmental Conversation in concert with Defendant

began to test wells for PFOA    in2016. (Ex. D at 18.) This action was filed on May 6,2016.

The shortest limitations period that could apply is the three-year period for injuries to the person

orproperty.    12   V.S.A. $ 512. Defendant does not suggest that anyone knew ofPFOA

contamination to the groundwater before 2016. Instead, it argues that the history of complaints

of strong odor from the plants may have placed some residents on sufficient notice to commence

the running of the statute of limitations for bodily injury in the 1990s when these complaints

were at their peak. (It appears that there is no statute of limitations claim for the property claims

which arise from the alleged stigma resulting from publicity about the discovery of PFOA in

well water.)

       The merits of this defense are not before the court. For purposes of certification, this is

not a defense which is likely to require individualized proof. Discovery of a wrong under



                                                 32
        Case 5:16-cv-00125-gwc Document 303 Filed 08/23/19 Page 33 of 36



Vermont law means discovery of the injury, its cause and the existence of a cause of action.

Lillicrap v. Martin, 156 Vl 165,176 (1989). Defendant's proffer that some residents were

sickened by odors from the Chem-Fab plants is unlikely to support a statute of limitations

defense that they had a basis for knowing that their groundwater had been contaminated by

PFOA or that the compound had accumulated in their bodies. Defendant remains free, of course,

to develop this defense factually, but the record before the court provides no basis for believing

that the defense   will   succeed with respect to some members of the class and not with others.

       D.         ParticularizedEvidenceConcerningTransport

       Defendant opposes certification because a property-by-property inquiry is needed to

determine the source of contamination for each well. Defendant cites trial court decisions where

class certification was denied. See Fisher v. Ciba Specialty Chemicals Corp.,238F.R.D.273

(S.D. Ala.'2006) (insecticides); Martinv. Shell Oil Co.,198 F.R.D. 580 (D. Conn. 2000)

(gasoline additive MTBE leaking from underground storage tank). Like this case, Fisher and

Martin concemed a single alleged source of contamination: a service station in the case of

Martin and   a   manufacturing plant in the case of Flsher. Tl'rcse cases are different, however,

because class certification was denied on grounds not present here.

        In Fisher, class certification was denied because three of the four class representatives

were not members of the class and the fourth lacked standing. Fisher,238 F.R.D. at297-98. In

addition, membership of the class was not defined with enough certainty. Id. at302. As if this

were not enough, the trial court also took the plaintiff class to task for failing to establish a

predominance of common issues. Air transport of the insecticide was not established for some

plaintiffs: "[P]laintiffs have come forward with no scientific testimony under which these

chemicals would have uniformly blanketed the area of concern." Id. at307. In contrast, the



                                                    JJ
          Case 5:16-cv-00125-gwc Document 303 Filed 08/23/19 Page 34 of 36



evidence from both sides in this case is that at least three tons of PFOA were released into the

air. (Ex. N, Table 5.02 (Barr estimate of stack emissions of PFOA).) And the air model              used by

Plaintiffs and the Vermont Department of Environmental Conservation provides a

comprehensive theory of transport and dispersion common to all plaintiffs.

          Similarly, in Martin, the plaintiffs failed to establish numerosity because no one other

than the two named plaintiffs appeared to take any interest in the controversy. With respect to

commonality and predominance, the two plaintiffs claimed very difflerent levels of contamination

which suggested to the court that "resolving the questions of how the MTBE traveled to each of

the   plaintiffs' properties and whether there is another source will likely differ   as   to different

sites." Martin,l98 F.R.D. at 592.

          The issues of source and transport in this case have far more in common than the claims

in Martin and Fisher. The plaintiffs have developed a sophisticated scientific theory of transport

which follows the PFOA from the plants into the groundwater. There is no dispute that

industrial levels of PFOA left the plant in the form of particulate or that as a chemical which

persists in the environment and does not bind to organic mafrer, PFOA particles            will find their

way into the groundwater. This is a theory which is common to all plaintiffs living within the

plume defined by testing.

          The defendant has an alternate theory of contamination which is that the PFOA leached

out of the landfiU and spread across the plume as surface water (leachate) descended into the

groundwater. Other industrial and consumer uses of PFOA contributed to the spread of the

chemical. This is reasonably considered a defense common to all plaintiffs. Defendant does not

single out individual properties as subject to contamination from the landfill or from other

products containing PFOA. Rather, it argues more generally that "[c]ausation . . . is



                                                    34
        Case 5:16-cv-00125-gwc Document 303 Filed 08/23/19 Page 35 of 36



individualized due to property-specific issues concerning if, how, when, and from where PFOA

reached the   property." (Doc. 215 at37.)

      The defense that the PFOA came from other sources depends on common proof in much

the same way that the plaintiffs' claim does. Neither side can peer beneath the earth and trace

the movement of groundwater. Neither side has test data from before2016 for PFOA

concentrations. Each side points to sources which apply to the zone of contamination generally.

Whether the source is the landfill or the Chem-Fab plants, the inquiry is broadly similar:

      o   Was PFOA present at these alleged sources?

      o   Did it leave the plant or the landfill?

      o   Could an alternative source actually account for the concentration of PFOA across the

          zone of contamination?

Because the spread of PFOA has been gradual and until recently undetected, the positions of the

parties on source and transport can only be addressed through modeling and the reconstruction     of

natural processes like the movement of wind and underground water. These are questions for

which it is reasonable to anticipate common answers. These are not questions in which the

individual circumstances of each plaintiff predominate.




                                            CONCLUSION

       The court GRANTS the motion to certiff the exposure class under 23(b)(2) and the

property class for purposes of liability only under Rule 23(c)(4). (Doc. 107.)

       The next step in the litigation is to resolve by motion whether the proposed remedy   of
medical monitoring is available as a matter of Vermont law in general and in particular on the




                                                    35
        Case 5:16-cv-00125-gwc Document 303 Filed 08/23/19 Page 36 of 36



factual record in this case. The court will convene a pre-trial conference to address a briefing

schedule and to plan for the remaining stages of the case.

       Dated at Burlington, in the District of Vermon   t,this$day     of August, 2019.




                                                      United States District Court




                                                 36
